Citation Nr: 0945774	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected deep vein thrombosis (DVT), left 
leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to August 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision, 
which reopened the Veteran's previously denied claim of 
service connection for DVT, left leg, claimed as phlebitis, 
and granted service connection.  The rating decision assigned 
a 10 percent evaluation effective on March 4, 2003.  

As the claim involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on her part is required.  



REMAND

Unfortunately, the Veteran's claim must be remanded for 
further evidentiary development.  

As indicated, the RO granted service connection for DVT, left 
leg, in October 2004.  The Veteran subsequently submitted a 
Notice of Disagreement disagreeing with the 10 percent rating 
assigned.  

In October 2009, the Veteran submitted additional evidence 
without a waiver of RO jurisdiction.  Because the Veteran did 
not waive initial RO jurisdiction of this evidence, the Board 
cannot consider it in the first instance.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Remand is also necessary to afford the Veteran a VA 
examination.  The Board notes that when a claimant alleges 
that her service-connected disability has worsened since the 
last examination, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

In this case, the RO has not provided the Veteran a VA 
examination at any time during the course of the appeal, as 
the Veteran's service representative pointed out in October 
2009.  

Further, the new evidence shows that the Veteran was 
hospitalized for the service-connected disability in 
September 2008.  

Finally, the Board notes, the most recent medical evidence 
currently of record addressing the service-connected DVT 
consists of private (non-VA) treatment records from November 
and December 2007.  

The Board finds that this record does not currently describe 
the severity of the service-connected DVT in detail 
sufficient to allow the Board to make a decision.  
Accordingly, the matter must be remanded to afford the 
Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i); See Snuffer, 10 Vet. App. at 403.  

The Veteran is hereby advised that failure to report to the 
scheduled examination without good cause may result in denial 
of the claim.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  See 38 C.F.R. § 
3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy of the notice(s) of the examination sent to her by the 
pertinent VA medical facility at which the examination is to 
take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the remanded claim.  

First, the RO should send the Veteran a letter advising the 
Veteran of the elements required to establish entitlement to 
an increased rating.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Hart v. Mansfield, 21 Vet. App.505 
(2007).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the Veteran a letter advising her 
of the information and evidence necessary 
to substantiate the remanded claim, as 
required by Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers 
who treated her for her claimed 
disabilities and have additional 
treatment records not currently 
associated with the claims file.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
additional identified records.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
her the opportunity to obtain and submit 
those records for VA review.  

3.  Thereafter, the RO should schedule 
the Veteran for an appropriate VA 
examination to determine the nature and 
severity of the service-connected deep 
vein thrombosis (DVT).  The pertinent 
evidence in the claims file, along with a 
copy of this remand, must be made 
available to the examiner for review.  

Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and undertake 
any indicated studies.  Then, based on 
the results of the examination, the 
examiner should provide an assessment of 
the current nature and severity of the 
Veteran's service-connected DVT.  

The VA examiner, in a printed 
(typewritten) report, should set forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  The examiner is 
also asked to express all medical 
findings in terms conforming to the 
applicable rating criteria, to 
specifically include 38 C.F.R. § 4.104, 
Diagnostic Code 7121.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Also, 
specific references to the Veteran's 
claims file, including all pertinent 
medical records, and the Veteran's lay 
assertions should be provided, as 
appropriate.  

Following completion of all indicated 
development, the RO should then 
readjudicate the remanded claim in light 
of all pertinent evidence and legal 
authority, and addressing all relevant 
theories of entitlement.  If any benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and her representative, if 
any, the requisite time period to 
respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  




